Case 1:20-mj-12970-UA Document 2 Filed 12/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 “CR- (JC)
Anderson Paula Reyes
Defendant(s).
neraderson Pau la Reyes hereby voluntarily consents to

 

participate in the following proceeding via *__ videoconferencing or X__ teleconferencing:

X

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

__Anderson Paula Reyes ___Lisa Scolari Defendant's
Defendant's Signature Counsel's Signature

(Judge may obtain verbal consent on

Record and Sign for Defendant}

Anderson Paula Reyes __Lisa Scolari
Print Defendant's Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

 
 

___12/4/2020
__ Date

 

U.S. District Judge/U.S. Magistrate Judge

 
